DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on September 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2017/0110492).
Regarding claim 1, Gordon et al. disclose a detector for a charged particle beam apparatus (Fig. 3, [0039]), the detector comprising: 
a sensing element (NPN sensor, Fig. 3) and a gain element (PNP amplifier, Fig 3), wherein the sensing element and the gain element are aligned in a first direction (a vertical direction of a substrate 66, Fig. 3), because the sensing element and the gain element are aligned along the dotted vertical line in Fig. 3, and the gain element includes a section in which, along a second direction perpendicular to the first direction (a lateral direction of a substrate 66, Fig. 3), a region of first conductivity (region 82, Fig. 3) is provided adjacent to a region of second conductivity (region 88, Fig. 3), and a region of third conductivity (region 80, Fig. 3) is provided adjacent to the region of second conductivity, because the top surfaces of the region of first conductivity 82 and the region of third conductivity 80 are coplanar with the bottom surface of the region of second conductivity 88, the region of second conductivity being interposed between the region of first conductivity and the region of third conductivity (region 88 being interposed between region 82 and region 80, Fig. 3). Examiner notes that Applicants do not specify what the charged particle beam is, i.e. whether the charged particle is a proton, an electron, a charged subatomic particle, a light ion or a heavy ion, what its energy is, what its fluence and dose are, and what the angle of incidence of the charged particle beam is, therefore, the limitation “for a charged particle beam” is directed to an intended use of the claimed detector, especially because the apparatus shown in Fig. 3 of Gordon et al. would be able to generate electrical signals in a manner (substantially) identical to that disclosed in paragraph [0093] of current application for a charged particle beam having a sufficiently high energy through an interaction between a charged particle beam and a semiconductor material.
Regarding claim 2, Gordon et al. further disclose for the detector of claim 1 that the sensing element comprises a first layer (66, Fig. 3) including a region of fourth conductivity (p- doped Si, 66, Fig. 3).
Regarding claim 3, Gordon et al. further disclose for the detector of claim 2 that the sensing element include a section in which, along the first direction (a vertical direction of substrate 66, Fig. 3), the region of fourth conductivity (region 66, Fig. 3) is provided adjacent to an intrinsic region (region 68, Fig. 3), because Applicants do not specifically claim a region having an intrinsic doping, and the region of second conductivity (region 88, Fig. 3) is provided adjacent to the intrinsic region. (region 68, Fig. 3)
Regarding claim 4, Gordon et al., further disclose for the detector of claim 3 that the region of second conductivity (region 88, Fig. 3) protrudes beyond the region of first conductivity (region 82, Fig. 3) and into the intrinsic region. (region 68, Fig. 3)
Regarding claim 8, Gordon et al. further disclose for the detector of claim 1 that the gain element is a bipolar junction transistor. (Title, Fig. 3, claims 1, 21)
Regarding claim 9, Gordon et al. further disclose for the detector claim 2 that the region of fourth conductivity (66, p- Si, Fig. 3) is of the same conductivity type as the first conductivity (82, p+ Si, Fig. 3), because both regions are p type doped with a different level of doping. The claimed “the region of fourth conductivity is more conductive than the region of first conductivity and is less conductive than the region of third conductivity” is directed to an intended use of the claimed detector, because Applicants do not specifically claim that the region of fourth conductivity has a higher doping concentration than the region of first conductivity and has a lower doping concentration than the region of third conductivity, and therefore, the region of fourth conductivity may be more conductive than the region of first conductivity and less conductive than the region of third conductivity depending on the biases applied to the substrate, collector and emitter during the operation of the device.
Regarding claim 11, Gordon et al. further disclose for the detector claim 2 that the region of fourth conductivity is an p++ semiconductor. (region 66, Fig. 3) Examiner notes that Applicants do not specify a dopant carrier concentration of “p++”, which is a relative range of dopant carrier concentration, therefore the p- conductivity disclosed by Gordon et al. can be referred to be p++ without Applicants’ specifically claiming the corresponding dopant concentration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under U.S.C. 103 as being unpatentable over Gordon et al. (US 2017/0110492) in view of Han, Pei-de (CN 102169918 B). The teachings of Gordon et al. are discussed as stated above 35 U.S.C. 102(a)(1) rejections.
Regarding claim 10, Gordon et al. further disclose for the detector of claim 2 that the region of fourth conductivity is an p++ semiconductor. (region 66, Fig. 3) Examiner notes that Applicants do not specify a dopant carrier concentration of “p++”, which is a relative range of dopant carrier concentration, therefore the p- conductivity disclosed by Gordon et al. can be referred to be p++ without Applicants’ specifically claiming the corresponding dopant concentration.
Gordon et al. differ from the claimed invention by not showing that the region of fourth conductivity is an n++ semiconductor.
However, Han disclose that silicon-based photodetector can use either n-type Si substrate (Figs 4-5, machine translated [0064]) or p-type Si substrate (Figs 3, machine translated [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the region of fourth conductivity, which correspond to a substrate, can be either n-type or p-type as disclosed by Han to improve the flexibility of the silicon photodetector configuration (Abstract). In this case, the p++ region of fourth conductivity disclosed by Gordon et al. would become an n++ semiconductor in Gordon et al. in view of Han, and all of the p-type conductivity regions would be replaced with n-type conductivity regions, and vice versa.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Huang et al. (“High current gain 4H-SiC NPN bipolar junction transistors”, IEEE Electron Device Letters, Vol. 24, No. 6, Page 396-398, June 2003). The teachings of Gordon et al. are discussed above.
Regarding claim 5, Gordon et al. disclose the detector of claim 1 that the region of third conductivity (p+ Si region 80, Fig. 3) is of the same conductivity type as the first conductivity. (p+ Si region 82, Fig. 3)
Gordon et al. differ from the claimed invention by not showing the region of third conductivity is more conductive than the region of first conductivity.
However, Huang et al. disclose a gain element with a bipolar junction transistor having a top n+ emitter layer, corresponding to the region of third conductivity in the claimed invention, that is doped 1×1019 cm-3 (Fig. 1, page 396) and an n- collector layer, corresponding to the region of first conductivity in the claimed invention, that is doped 2.4×1015 cm-3 (Fig. 1, page 396), wherein the region of third conductivity (emitter) is more conductive than the region of first conductivity (collector). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the region of third conductivity is of the same conductivity type as the first conductivity as disclosed by Gordon et al. and is more conductive than the region of first conductivity as disclosed by Huang et al. can be incorporated to a detector because it was well known in the art that bipolar junction transistor (BJT) can comprise heavily doped emitter to efficiently inject electrons into a base to achieve high current gain.
Regarding claim 6, Gordon et al. differ from the claimed invention by not showing that the region of first conductivity is an n+ semiconductor, the region of second conductivity is a p+ semiconductor, and the region of third conductivity is an n+++ semiconductor. 
Huang further disclose that the region of first conductivity (n- collector, doped 2.4×1015 cm-3, Fig. 1) is an n+ semiconductor, the region of second conductivity (p type base, doped 1.2×1017 cm-3, Fig. 1) is a p+ semiconductor, and the region of third conductivity (n+ emitter, doped 1×1019 cm-3, Fig. 1) is an n+++ semiconductor. Examiner notes that Applicants do not specify a dopant carrier concentration of “n+”, “p+”, and “n+++”, which is a relative range of dopant carrier concentration, therefore the conductivities disclosed by Huang et al. can be referred to be n+, p+, or n+++ without Applicants’ specifically claiming the corresponding dopant concentration.
Since both Gordon et al. and Huang teach a detector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the region of first conductivity is an n+ semiconductor, the region of second conductivity is a p+ semiconductor, and the region of third conductivity is an n+++ semiconductor, because a p-type conductivity and an n-type conductivity have been interchangeably employed in forming a semiconductor device based on availability of dopants and optimal energy band arrangements, and an emitter has been commonly doped at a higher level than a collector to improve device performance.
Regarding claim 7, Gordon et al., further disclose that the region of first conductivity (region 82, collector, Fig. 3) is a p+ semiconductor, the region of second conductivity (region 78, base, Fig. 3) is an n+ semiconductor.
Gordon et al. differ from the claimed invention by not showing that the region of third conductivity is a p+++ semiconductor.
However, Huang et al. disclose that the top n+ emitter layer, corresponding to the region of third conductivity in the claimed invention, is doped 1×1019 cm-3 (Fig. 1, page 396) and the n- collector layer, corresponding to the region of first conductivity in the claimed invention, is doped 2.4×1015 cm-3 (Fig. 1, page 396), which the region of third conductivity (emitter) is more conductive than the region of first conductivity (collector). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the region of third conductivity is of the same conductivity type as the first conductivity as disclosed by Gordon et al. and is more conductive than the region of first conductivity as disclosed by Huang et al. can be incorporated to a detector because it was well known in the art that bipolar junction transistor (BJT) can comprise heavily doped emitter to efficiently inject electrons into a base to achieve high current gain. In this case, the region of third conductivity disclosed by Gordon et al. would be a p+++ semiconductor according to Han et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. in view of Turchetta et al. (US 2006/0278943). The teachings of Gordon et al. are discussed above.
Regarding claim 12, Gordon et al. differ from the claimed invention by not showing the detector of claim 1 that the gain element is one of a plurality of gain elements included in the detector. 
However, Turchetta et al. disclose a particle detector comprising an array of four pixels sensor structures. (Fig. 3, [0028]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the detector can include a plurality of gain elements because it is well known in the art that the pixel densities or the area of detection for charged particles need to be increased to further improve sensitivity and resolution of a detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO K LEE whose telephone number is (571)270-5816. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on 571-270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOO K LEE/Examiner, Art Unit 4185                                                                                                                                                                                                        /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815